DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/129,525, filed on 9/27/16.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 21 are rejected under 35 U.S.C. 103 as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-15, and claim 21, lines 12-14 state that the flow provider “can be operated” to direct a flow[…].  However, the term “can be” is indefinite because it is unclear whether or not the limitations following “can be” are required by the claim.  More clearly, the claim should state that the flow provider is “configured to be operated” or “is operated” to remove any indefiniteness as to the flow provider.  Claims 2-5, 7-14 are rejected based upon their dependency from claim 1.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9, 15, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, and 20 of U.S. Patent No. 10,613,065 (herein after ‘065). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 1 (claim 1, 6, 20 of 065): A detector comprising: 
	an analytical apparatus for detecting a substance of interest, and a detector inlet, the detector inlet comprising (an analytical apparatus for detecting a substance of interest; a detector inlet, the detector inlet comprising:): 
	a flow passage for carrying a flow of fluid, the flow passage comprising a sampling volume (a flow passage for carrying a flow of fluid along a flow path from an upstream end of the flow passage to a downstream end of the flow passage, the flow passage comprising a sampling volume occupying a subset of a width of the flow passage); 
	a sampling inlet adapted to collect samples of the fluid from the sampling volume as the fluid flows past the sampling inlet, and to provide the samples to the analytical apparatus, wherein the flow of fluid carries particulates (a sampling inlet positioned adjacent the sampling volume and adapted to collect samples of the fluid from the sampling volume as the fluid flows past the sampling inlet in the subset of the width of the flow passage, and to provide the samples to the analytical apparatus, wherein the flow of fluid carries particulates);
	 a flow director arranged to vary a spatial distribution of the particulates carried by the fluid to increase a relative proportion of the particulates carried past the sampling inlet along the flow passage without entering the sampling volume wherein the flow director comprises a variation in cross section of the flow passage; (and a flow director positioned along the flow path upstream of the sampling inlet and arranged to vary a spatial distribution of the particulates carried by the fluid to increase a relative proportion of the particulates carried past the sampling inlet along the flow passage without entering the sampling volume, (claim 6) wherein the flow director comprises a variation in cross section of the flow passage); 
	and a flow provider for inhaling a flow of fluid along the flow passage, wherein the flow provider can be operated to direct a flow of fluid past the flow director in the flow passage then past the sampling inlet (a flow provider positioned along the flow path downstream of the sampling inlet and the flow director that directs the flow of fluid past the flow director and the sampling inlet;).
	065 fails to teach wherein the detector is a portable detector configured to inhale the flow of fluid from an environment in which the portable detector is located.
	However, 065 teaches a sampler to collect samples of the fluid from the sampling volume through the sampling inlet and to provide the samples to the analytical apparatus.  Therefore, the sampler must collect a sample from the sample volume through the sampling inlet and is understood to require some form of inhalation, suction, pumping means to transport the fluid sample.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable means for moving a sample fluid from the sampling volume to a detector through both a sampling inlet and detector inlet including inhalation or suction so as to not disturb the flow around the sampling inlet.  The nature of the detector being portable is not addressed by 065 but is assumed to be a movable/portable device.   Further, there is no indication of what it means for the detector to be “portable” or any criticality thereof.   Therefore the use of a detector is not limited by 065 and it would have been obvious to a use any suitable detector including portable or otherwise.  
	
	Claim 7 corresponds to claim 7 of 065.
	Claim 8 corresponds to claim 8 of 065.
	Claim 9 corresponds to claim 9 of 065. 
	Claim 15: (claim 20 of 065; 065 teaches the device and therefore the corresponding method) A method of detecting a substance of interest in a sample of vapor obtained from a flow of fluid carrying particulates using a portable detector (A detector comprising: an analytical apparatus for detecting a substance of interest, and a detector inlet, the detector inlet comprising: a flow passage for carrying a flow of fluid, the flow passage comprising a sampling volume; a sampling inlet adapted to collect samples of the fluid from the sampling volume as the fluid flows past the sampling inlet, and to provide the samples to the analytical apparatus, wherein the flow of fluid carries particulates;), the method comprising:  inhaling a flow of fluid carrying particulates into the portable detector from an environment in which the portable detector is located (a controller adapted to control a sampler to collect samples of the fluid from the sampling volume through the sampling inlet and to provide the samples to the analytical apparatus); directing the flow of fluid carrying particulates along a flow passage past a flow director and a sampling inlet (a flow provider that directs the flow of fluid past the flow director and the sampling inlet;); varying, with the flow director, the shape of a distribution of particulates, transverse to the direction of flow, relative to the shape of said distribution upstream of the sampling inlet, so that the particulates carried by the flow are inhibited from flowing through a sampling volume around the sampling inlet (a flow director arranged to vary a spatial distribution of the particulates carried by the fluid to increase a relative proportion of the particulates carried past the sampling inlet along the flow passage without entering the sampling volume, wherein the sampling inlet comprises at least one of: a pinhole inlet, a membrane inlet, or a capillary inlet;), wherein the flow of fluid is directed past the flow director in the flow passage then past the sampling inlet (a flow provider that directs the flow of fluid past the flow director and the sampling inlet); obtaining at least one sample from the sampling volume via the sampling inlet; and providing the sample to an analytical apparatus configured to detect the substance of interest (and a controller adapted to control a sampler to collect samples of the fluid from the sampling volume through the sampling inlet and to provide the samples to the analytical apparatus, wherein at least one of the shape or area of a cross section of the flow passage is modified downstream of the flow director to accommodate changes in the flow of fluid caused by the flow director.)
	The nature of the detector being portable is not addressed by 065 but is assumed to be a movable/portable device.   Further, there is no indication of what it means for the detector to be “portable” or any criticality thereof.   Therefore the use of a detector is not limited by 065 and it would have been obvious to a use any suitable detector including portable or otherwise.

	Claim 21 (065 claim 20): A detector comprising: an analytical apparatus for detecting a substance of interest, and a detector inlet, the detector inlet comprising (A detector comprising: an analytical apparatus for detecting a substance of interest, and a detector inlet, the detector inlet comprising:): a flow passage for carrying a flow of fluid, the flow passage comprising a sampling volume (a flow passage for carrying a flow of fluid, the flow passage comprising a sampling volume;); a sampling inlet adapted to collect samples of the fluid from the sampling volume as the fluid flows past the sampling inlet, and to provide the samples to the analytical apparatus, wherein the flow of fluid carries particulates (a sampling inlet adapted to collect samples of the fluid from the sampling volume as the fluid flows past the sampling inlet, and to provide the samples to the analytical apparatus, wherein the flow of fluid carries particulates); a flow director arranged to vary a spatial distribution of the particulates carried by the fluid to increase a relative proportion of the particulates carried past the sampling inlet along the flow passage without entering the sampling volume (and a flow director arranged to vary a spatial distribution of the particulates carried by the fluid to increase a relative proportion of the particulates carried past the sampling inlet along the flow passage without entering the sampling volume,); and a flow provider for inhaling a flow of fluid along the flow passage, wherein the flow provider can be operated to direct a flow of fluid past the flow director in the flow passage then past the sampling inlet (a flow provider that directs the flow of fluid past the flow director and the sampling inlet; and a controller adapted to control a sampler to collect samples of the fluid from the sampling volume through the sampling inlet and to provide the samples to the analytical apparatus,).
	065 fails to teach wherein the detector is a portable detector configured to inhale the flow of fluid from an environment in which the portable detector is located.
	However, 065 teaches a sampler to collect samples of the fluid from the sampling volume through the sampling inlet and to provide the samples to the analytical apparatus.  Therefore, the sampler must collect a sample from the sample volume through the sampling inlet and is understood to require some form of inhalation, suction, pumping means to transport the fluid sample.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable means for moving a sample fluid from the sampling volume to a detector through both a sampling inlet and detector inlet including inhalation or suction so as to not disturb the flow around the sampling inlet.  The nature of the detector being portable is not addressed by 065 but is assumed to be a movable/portable device.   Further, there is no indication of what it means for the detector to be “portable” or any criticality thereof.   Therefore the use of a detector is not limited by 065 and it would have been obvious to a use any suitable detector including portable or otherwise.  

Allowable Subject Matter
No prior art appears to read on the invention of claims 1-21 as understood by the examiner. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art includes: Shiromaru (JP09311097 herein after “Shiromaru”), Bajek (US4481833).
Shiromaru and Bajek teach gas sampling and means for diverting dust particles from entering a sample volume.  Shiromaru uses a funnel-shaped suction port 2A to divert particles away from the suction port 2 opening.  The suction opening is upstream of the funnel-shaped suction port 2A.  
	Bajek uses a probe 1 having an opening 7 as a suction port of the probe 1.  Bajek uses flat stock 12 (Fig. 3) and flat stock 14 (Fig. 4) to divert dust particles from entering the collected fluid sample.  The flat stock of both Figs. 3 and 4 is positioned downstream of the respective openings 7.
	Shiromaru and Bajek fail to teach a flow provider operated to direct a flow of fluid “past the flow director and then past the sampling inlet”.  Shiromaru and Bajek both position a flow director in a manner which surrounds an opening of the suction/sampling inlet.  Therefore, the limitation of claim 1 “a flow provider for inhaling a flow of fluid along the flow passage, wherein the flow provider can be operated to direct a flow of fluid past the flow director in the flow passage then past the sampling inlet;” claim 15 “wherein the flow of fluid is directed past the flow director in the flow passage then past the sampling inlet;”, and claim 21 “wherein the flow provider can be operated to direct a flow of fluid past the flow director in the flow passage then past the sampling inlet;” in combination with the remaining limitations of the respective claims is not taught, suggested, or made obvious by the prior art. 

 Conclusion
None of the prior art of record appears to directly read on the invention as understood by the Examiner, however, due to the presence of indefinite claim language throughout the claimed invention, as indicated in the rejection(s) under 35 U.S.C. 112 above, a complete comparison to the Prior Art and the claimed invention could not be made by the Examiner.   However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made, resulting in a possible Final Office Action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20030160174, US20120105839, US9744490 teaches particle trapping. US20090026761 teaches flow conditioning pipe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        10/27/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855